—Order unanimously affirmed with costs. Memorandum: Supreme Court properly granted defendants’ motion for summary judgment dismissing the complaint. Plaintiffs allege that defendants misrepresented the amount of the property taxes on the property to be purchased by failing to reveal a notice that was sent to them on April 1st, indicating that the assessment on the property was being increased, thus increasing the property taxes. It is well settled that, " 'if the facts represented are not matters peculiarly within the party’s knowledge, and the other party has the means available to him of knowing, by the exercise of ordinary intelligence, the truth or real quality of the subject of the representation, he must make use of those means’ ” (Danann Realty Corp. v Harris, 5 NY2d 317, 322, quoting Schumaker v Mather, 133 NY 590, 596). Where the assessment of a particular piece of property is a matter of public record, a party may not rely upon an increase in assessment during the pendency of a purchase contract to support a fraud cause of action (see, Most v Monti, 91 AD2d 606; see also, Danann Realty Corp. v Harris, supra). (Appeal from Order of Supreme Court, Onondaga County, Nicholson, J.—Summary Judgment.) Present—Green, J. P., Lawton, Fallon, Doerr and Boehm, JJ.